Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une el Juez Asociado Señor Alonso Alonso.
Por entender que la interpretación del Tribunal sobre la Ley de Impuestos sobre Artículos de Uso y Consumo de Puerto Rico (en adelante Ley de Impuestos), 13 L.P.R.A. ant. sec. 4001 et seq.,(1) es contraria al lenguaje y al espíritu del estatuto, disentimos.
Aunque la decisión del Tribunal permitirá al Estado aumentar sus recaudos por concepto de arbitrios, también tendrá el efecto de incrementar sustancialmente los precios de artículos de con-sumo importados, agravando la inflación que afecta al país. Consciente de las consecuencias nocivas de esta decisión sobre el consumidor puertorriqueño y en vista de que la interpretación es incompatible con los términos claros y precisos de la ley, suscri-bimos este disenso.
*860WH
Roque González & Co., Inc. (en adelante Roque Gonzalez(2) recurre ante nos de una sentencia del Tribunal Superior que declaró sin lugar una demanda que solicitaba el reintegro de arbitrios pagados para satisfacer una deficiencia notificada por el Departamento de Hacienda (en adelante Hacienda). La determi-nación de la agencia estaba relacionada con un calzado importado que Roque González adquirió directamente de Mitsubishi International Corp. (en adelante Mitsubishi), quien fue el consig-natario de la mercancía fabricada en la República de China.(3)
Aunque Mitsubishi pagó todos los costos de transportación, desembarque y costos de entrada, incluyendo los arbitrios, tres (3) años después Hacienda requirió que Roque González pagara por la deficiencia en impuestos. También determinó que los arbitrios debían computarse a base del precio de venta a Roque González y no del costo de fábrica en China.
Roque González argumenta que el contribuyente responsable por la alegada deficiencia es Mitsubishi, el consignatario de la mercancía, y no ellos, quienes adquirieron el título sobre la misma después que fue importada a Puerto Rico. Por otro lado, sostiene que Hacienda debió calcular los arbitrios a base del costo de fábrica en China y no recurriendo a una ficción jurídica para utilizar el precio de venta a Roque González. Aduce, además, que el foro de instancia se equivocó al concluir que Mitsubishi no hacía negocios en Puerto Rico.
Por primera vez, desde que esta ley fue aprobada en el 1956, este Tribunal se enfrenta a una controversia como la de autos. Nos toca resolver quién es el contribuyente responsable del pago de los arbitrios de un producto importado a Puerto Rico y cuál es el fundamento contributivo del producto.
*861Al amparo de una norma mi generis de “interpretación . . . que es la que refleja la realidad de la transacción” —(énfasis suprimido) opinión mayoritaria, pág. 855 — la opinión suscrita por el Tribunal descarta las doctrinas básicas de hermenéutica judicial en derecho tributario y por fiat judicial enmienda los artículos en controversia para confirmar la actuación de Hacienda. Aunque reconocemos los esfuerzos desplegados por Hacienda para am-pliar el fundamento contributivo y aumentar los tributos, desde este estrado apelativo no podemos enmendar las leyes fiscales para atender las necesidades legítimas del Estado. Corresponde constitucionalmente a la Asamblea Legislativa la responsabilidad de aprobar las enmiendas que se requieran para atemperar el estatuto tributario a las nuevas realidades del comercio interna-cional.
II
Al evaluar la controversia de autos presumimos que Roque González sufrió el peso del pago de la contribución en discusión, 13 L.P.R.A. sec. 261,(4) y por ende tiene legitimación activa para reclamar el reintegro.
También, partimos de la premisa que es principio rector de los cánones de hermenéutica que el texto claro y sin ambigüedades de la ley es la expresión por excelencia de la intención del legislador. Dispone nuestro Código Civil que, “[c]uando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Art. 14 del Código Civil *862de Puerto Rico, 31 L.P.R.A. sec. 14. Véanse, también: Irizarry v. Registrador, 61 D.P.R. 74 (1942); Piñán Vda. Fajardo v. Srio. de Hacienda, 83 D.P.R. 314, 316 (1961); Robert Vizcarrondo v. Srio. de Hacienda, 114 D.P.R. 566, 573 esc. 11 (1983); Díaz v. Srio. de Hacienda, 114 D.P.R. 865 (1983); Cruz Fontánez v. Registrador, 126 D.P.R. 182 (1990).
Es preciso recordar y reafirmar lo que expresáramos en Clínica Juliá v. Srio. de Hacienda, 76 D.P.R. 509, 521 (1954):
El juez es un intérprete, y no un creador. Su facultad de interpretación adquiere relevancia cuando del estatuto surgen varios significados probables que suministren un margen adecuado para selección judicial, pero si el lenguaje es tan inequívoco que postula un solo significado, un sentido cabal de humildad y autodisciplina judicial requiere la aplicación de la voluntad legisla-tiva.
En materia tributaria, donde prevalece la norma de la inter-pretación restrictiva de la ley, no nos corresponde enmendar jurisprudencialmente las deficiencias de las leyes que limiten los impuestos cobrados. Hacerlo implicaría usurpar el poder otor-gado a la Cámara de Representantes y al Senado de Puerto Rico en la Sec. 17 del Art. III de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Véase The Texas Company v. Domenech, Tes., 50 D.P.R. 432, 451 (1936). Nuestra función es interpretar las leyes y no juzgar su subiduría. Es por eso que esta Curia debe evitar ceder a la tentación de enmendar estos estatu-tos contributivos para rectificar los problemas causados por los cambios en las transacciones comerciales. Véanse: Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654 (1982); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, San Juan, Pubs. J.T.S., 1987, págs. 243 y 269. Esta es un área de gran complejidad, que no es susceptible de adjudicar mediante conocimiento judicial. Por la naturaleza del asunto, es aconsejable que sean los otros poderes públicos los que hagan los estudios correspondientes y escuchen a todos los intereses afec-tados antes de aprobar legislación que pueda tener un efecto adverso sobre la economía.
*863HH 1 — 1 I — i
En el derecho tributario, dos eventos contributivos se produ-cen a lo largo del proceso de compra y venta de productos importados: cuando la mercancía entra físicamente o es introdu-cida a Puerto Rico desde un puerto extranjero y cuando se consuma la compraventa en el país. El primer evento da lugar a los arbitrios, que se cobran sobre el costo de fábrica de producto y la obligación contributiva surge tan pronto la embarcación atraca al muelle en Puerto Rico para descargar el cargamento. Texas Co. (P.R.) Inc. v. Tribl. de Contribuciones, 82 D.P.R. 134 (1961). El segundo evento da lugar a la contribución sobre los ingresos o ganancias que obtiene el vendedor de esa mercancía en Puerto Rico. El arbitrio no se cobra por la venta, sino por la introducción. Véase Pyramid Products v. Buscaglia, Tes., 64 D.P.R. 828, 840-841 (1945).
En vista de esta dicotomía, en el pasado hemos concluido que “[l]os arbitrios provistos en nuestra Ley de Rentas Internas nada tienen que ver con las ganancias, las cuales se tributan mediante una forma diferente de contribución —la contribución sobre ingresos”. Puerto Rico Ilustrado v. Buscaglia, Tes., 64 D.P.R. 914, 953 esc. 44 (1945).
Además, en Power Electric Co. v. Srio. de Hacienda, 88 D.P.R. 553 (1963), resolvimos que las ganancias que tiene una compañía al vender en Puerto Rico productos importados están sujetas a contribuciones sobre ingresos y no al pago de arbitrios. La Power Electric (Power) se dedicaba a introducir en Puerto Rico bombi-llas eléctricas de la compañía manufacturera Westinghouse y venderlas a través de distribuidores. Westinghouse enviaba las bombillas a Power a consignación con facturas que fijaban un precio de lista, que era el precio al cual las bombillas se venderían al consumidor. Power remesaba a Westinghouse el importe de las ventas al precio de lista menos 45% que represen-taba la comisión ó beneficio de Power. Este 45% nunca fue considerado por el Secretario de Hacienda a los efectos de imponer los arbitrios. Hacienda consideró como base tributable *864del arbitrio únicamente “el remanente del precio de lista de la Westinghouse al cual debía venderse la mercancía al consumidor, deducido el 45% de la compensación básica” de Power. (Enfasis en el original suprimido y énfasis suplido.) íd., pág. 556. Es decir, el tributo fue impuesto sobre el precio del producto al momento de su adquisición por el fabricante.
IV
La persona responsable del pago de los arbitrios sobre una mercancía introducida en Puerto Rico,(5) es el consignatario. Así lo reconoce el estatuto al disponer que el contribuyente será el consignatario si el artículo “viene consignado directamente” a él. Art. 60 de la Ley Núm. 2 de 20 de enero de 1956 (13 L.P.R.A. sec. 4060). En Baring Industries v. Srio. de Hacienda, 101 D.P.R. 835 (1973), avalamos esta interpretación y determinamos que el contribuyente es aquella persona o entidad jurídica a quien se le consigna un artículo directamente.
Una vez identificado quién es el contribuyente, deben calcu-larse los arbitrios que pagará por la mercancía. La ley dispone que el cómputo de los arbitrios se hará a base del “precio contributivo” de los productos en Puerto Rico. Este precio contributivo se calcula a base del “costo de fábrica” del producto importado en Puerto Rico(6) y no del precio de venta en Puerto *865Rico. De hecho, el proyecto de ley inicial contenía las palabras “precio de venta en Puerto Rico” y fue enmendado precisamente para eliminar ese término y sustituirlo por “precio contributivo en Puerto Rico”.
Cuando el remitente envía el artículo con destino al consigna-tario, el “costo de fábrica” se determina a base del costo preva-leciente para el artículo en el “punto de origen” (la fábrica).(7) Por lo tanto, el factor determinante para computar el costo contribu-tivo en Puerto Rico de un producto es el precio original de fábrica.
En la Sec. 2 de la Ley de Rentas Internas de 1925, según adicionada por la Ley Núm. 138 de 28 de abril de 1949, se definía punto de origen como el primer sitio en que se establecía con el importador en Puerto Rico una relación contractual de compra-venta respecto de la mercancía sujeta al impuesto, ya fuera dicha relación establecida directamente o por mediación de agentes o representantes. Sin embargo, esta sección fue enmendada y cambiada de forma radical y la ley ahora define el “punto de origen” como “el primer sitio desde donde se mueve el artículo para el consignatario o receptor en Puerto Rico. . .”. Art. 55(c)(5) de la Ley Núm. 2, supra, 13 L.P.R.A. sec. 4005(c)(5). El legislador al enmendar esta ley utilizó un lenguaje aún más claro y revelador sobre su propósito legislativo(8) de alterar la ley anterior.(9)
Una rápida lectura de la Ley Núm. 2, supra, demuestra que el legislador utilizó el punto de origen como un concepto geográfico *866para describir el primer sitio desde donde se elabora y se remite la mercancía para el consignatario en Puerto Rico. Art. 55(c)(5) de la Ley Núm. 2, supra. Los vocablos “fábrica” y “origen” deben leerse en conjunto, interpretando que la “fábrica” es el lugar donde se originan los artículos. Por ende, el costo en la fábrica, según facturado al consignatario, es el que debe considerarse para computar los arbitrios.
Con este trasfondo doctrinal, examinemos las cuestiones en controversia.
V
El historial procesal del caso revela que durante los años 1975 y 1976 Roque González y Mitsubishi efectuaron las transacciones comerciales que dieron lugar a la decisión contributiva impug-nada. Éstas se perfeccionaron a través de un representante de Mitsubishi que visitaba a Roque González periódicamente para enseñarle muestras de calzado, negociar precios y tomar las órdenes. Todo el negocio se hizo en Puerto Rico, excepto que la orden fue procesada en Nueva York; allí Mitsubishi ordenó que desde China la enviaran directamente a Puerto Rico. La mercan-cía se embarcó desde la República de China a Puerto Rico mediante un conocimiento de embarque a la orden de Mitsubishi. Una vez llegó al muelle, Air Mar Shipping Inc. (Air Mar), a nombre de Mitsubishi, presentó los documentos de embarque y pagó todos los costos, incluyendo arbitrios y cargos por demora. Durante todo este proceso, el título y control sobre los artículos y el riesgo relacionado con los mismos era de Mitsubishi. Posterior-mente, y luego de completados los documentos de ley, Roque González recogía los artículos sin ulterior trámite.
De la relación anterior se desprende que Mitsubishi fue el consignatario del producto y, al amparo de la ley, era el contri-buyente responsable del pago de los arbitrios. Precisamente por eso pagó los arbitrios al momento de recibir sus embarques en 1975 y 1976. La opinión del Tribunal acepta que conforme a las disposiciones del Art. 60 de la entonces vigente Ley de Impuestos, *867según enmendada, supra, Mitsubishi era el “consignatario” de la mercancía en controversia. Por lo tanto, Mitsubishi era el contri-buyente designado por ley. El tribunal de instancia, en sus determinaciones de hecho, también reconoce que Hacienda emitió facturas de rentas internas indicando en las mismas que “Mitsubishi era quien pagaba los arbitrios” y que en los documen-tos de embarque aparecía como consignatario.
En estas circunstancias, debió concluir que Mitsubishi era el contribuyente de acuerdo con la ley y que Roque González era un mero comprador de Mitsubishi que se dedica a vender zapatos y productos análogos al consumidor puertorriqueño.
Roque González no intervino en forma alguna en la introduc-ción a Puerto Rico del calzado ni en el pago de los derechos de aduana, arbitrios y cargos similares. Roque González compró de buena fe el calzado a Mitsubishi una vez fue introducido en Puerto Rico y los arbitrios habían sido pagados por el consignatario. En realidad Roque González efectuó sus compras igual que cualquier otro comprador en plaza.
Examinadas cuidadosamente las transacciones envueltas, se-gún realmente ocurrieron, procedía entonces ordenar a Hacienda que reintegrara a Roque González los arbitrios indebidamente cobrados.(10)
Sin embargo, Hacienda expone que Mitsubishi no era el contribuyente porque esta firma no existía en Puerto Rico, y que la mercancía fue “reclamada” por Roque González. Por lo tanto, sostiene que Roque González es el contribuyente de acuerdo al Art. 60(a)(1)(b) de la Ley Núm. 2, supra, 13 L.P.R.A. sec. 4060(a)(1)(b). Este señalamiento ignora que según esa disposición el concepto “contribuyente” incluye al que reclame la mercancía sólo si el consignatario es indefinido.
*868Pero, aunque Roque González respondiera por los arbitrios, al adquirir una mercancía gravada procede el reintegro, pues los impuestos tampoco eran adeudados por Mitsubishi. Art. 74 de la Ley Núm. 2, supra, 13 L.P.R.A. sec. 4074. Veamos.
Al computar los arbitrios, el foro de instancia concluyó que Nueva York era el punto de origen, pues allí se “genera toda la operación que culmina en que los artículos sean enviados a Puerto Rico directamente por los suplidores”. Apéndice K, pág. 125. Partiendo de este resultado, el tribunal a quo opinó que el precio al cual Mitsubishi vendió la mercancía a Roque González sería el “costo de fábrica”. La opinión del Tribunal acoge esa posición, fundamentada en una ficción jurídica creada para favorecer al Estado. Ni la ley, ni las relaciones contractuales existentes ni la prueba, apoyan esta conclusión.
Un análisis de las transacciones comerciales que originan la controversia de autos revela que, por instrucciones de Mitsubishi, el primer sitio desde donde realmente se movió físicamente la mercancía para el consignatario, Mitsubishi, fue la República de China. En vista de los términos tan claros del estatuto, no podemos concluir que el primer sitio desde donde se mueve la mercancía es el lugar donde se procesa la orden. Tampoco podemos concluir que hubo una transferencia jurídica en Nueva York y que ese lugar será el punto de origen al computar el costo de fábrica(11)
Por lo tanto, erró también el tribunal de instancia al concluir que la base correcta para calcular los arbitrios es el precio de venta al cual el introductor vende sus productos en Puerto Rico. En el caso de Power Electric Co. v. Srio. de Hacienda, supra, la Westinghouse era, al igual que los suplidores de China, en este caso el fabricante, y Power, como Mitsubishi, era introductor de la mercancía en Puerto Rico. Los subagentes de Power eran com-pradores de la mercancía para revenderla, igual que Roque *869González. Asumiendo que Power vendía la mercancía en Puerto Rico a un 100%, de esto tenía que devolver a la Westinghouse un 55%, que era lo que ésta le facturaba como fabricante. El restante 45% era su ganancia en la venta de la mercancía y no estaba sujeto al pago de arbitrios. Éstos no se calculan a base del precio de venta en Puerto Rico, sino del costo de fábrica. Por lo tanto, al igual que Power, Mitsubishi no adeudaba dichos arbitrios.
Como resultado de la decisión del Tribunal, Hacienda ahora podrá incluir las ganancias del importador al calcular la base tributable de los arbitrios y sobre esta cifra computar el precio contributivo en Puerto Rico, añadiendo el 30% sobre dicho precio de fábrica. El efecto multiplicador de esta decisión sobre la estructura de precios de artículos de consumo será devastador. Desde este estrado apelativo hemos enmendado la legislación de arbitrios para encarecer los artículos de consumo y aumentar la carga de los consumidores puertorriqueños con el propósito de ayudar al Estado a recaudar impuestos. Por entender que no es nuestra función recaudar impuestos ni que tampoco debemos, legislar, disiento.

(1) Esta ley fue derogada por la Ley Núm. 5 de 8 de octubre de 1987, “Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987” (en adelante Ley de Arbitrios), 13 L.P.R.A. sec. 7001 et seq. Sin embargo, por haber surgido la presente causa de acción en el 1978, mientras aún estaba vigente la antigua Ley de Impuestos sobre Artículos de Uso y Consumo de Puerto Rico (Ley de Impuestos), 13 L.P.R.A. ant. sec. 4001 et seq., y por haberse iniciado la reclamación conforme a las disposiciones de aquélla, dicha ley aplica al presente caso. La Sec. 11.002 de la vigente Ley de Arbitrios, 13 L.P.R.A. sec. 7001n., dispone que:
“Todo procedimiento, acción o reclamación pendiente ante el Departamento de Hacienda o ante cualquier tribunal, a la fecha de aprobación de esta ley, [Octubre 8, 1987] y que se haya iniciado conforme a las disposiciones de la Ley Núm. 2 de 20 de enero de 1956, según enmendada, [secs. 4001 a 4103 de este título] se continuará tramitando hasta que recaiga una determinación final de acuerdo con las leyes y reglamentos en vigor a la fecha en que tales procedimientos, acciones o reclamaciones se hayan presentado o iniciado. ” (Enfasis nuestro.)


(2) Roque González & Co., Inc. es una corporación puertorriqueña dedicada a la compra y venta de calzado, carteras y de artículos análogos.


(3) Mitsubishi International Corp. (en adelante Mitsubishi) es una corporación foránea organizada bajo las leyes del estado de Nueva York y con oficinas principales en la ciudad de Nueva York.


(4) La jurisprudencia ha interpretado que sólo el contribuyente designado por la ley que haya sufrido el peso del pago de la contribución podrá reclamar el reintegro de los arbitrios ilegal o indebidamente cobrados. Standard Comm. Tob. Co. v. Tribl. Contrib., 71 D.P.R. 749, 753 (1950); Pedro A Pizá, Inc. v. Tribl. Contribuciones y Tes., 72 D.P.R. 320, 323 (1951); Baring Industries v. Srio. de Hacienda, 101 D.P.R. 835, 839 (1973). Estos casos son distinguibles del de autos porque en ellos las personas que reclamaron el reintegro de arbitrios no los habían pagado o habían pasado el peso del arbitrio a un tercero. En el presente caso, fue el propio Secretario de Hacienda el que exigió a Roque González el pago de unos arbitrios que no habían sido pagados ni cobrados a Mitsubishi anteriormente. No podemos validar que el Secretario de Hacienda exija indebidamente el pago de unos arbitrios a un alegado contribuyente deudor y luego se niegue a devolverlos porque esa persona no era el contribuyente designado por ley.


(5) “INTRODUCCIÓN” significa la llegada a los muelles de los artículos consigna-dos a la isla que son descargados sobre los muelles. Art. 4 de la Ley Núm. 2 de 20 de enero de 1956 (13 L.P.R.A. sec. 4004).


(6) “Fábrica” es el “[e]stablecimiento dotado de la maquinaria, herramienta e instalaciones necesarias para la fabricación de ciertos objectos, obtención de determinados productos o transformación industrial de una fuente de energía”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, pág. 625. Para el Diccionario de Uso del Español, “fábrica” significa un “[ejdificio con las instalaciones adecuadas para hacer un producto industrial”. M. Moliner, Diccionario de Uso del Español, Madrid, Ed. Gredos, 1977, pág. 1269.
En este caso la decisión del Tribunal resultaría en una interpretación de los términos “fábrica” y “fabricante” que rebasa los límites del sentido común, del significado ordinario de estas palabras y de la propia definición del legislador. No podemos arrancar de estas palabras el significado que se les pretende atribuir. Si el legislador hubiera querido que “fábrica” y “fabricante” incluyeran las operaciones de cualquier importador o distribuidor, así lo hubiera expresado. Claramente, no contempló como fabricante a un distribuidor de zapatos que se encarga de importarlos a Puerto Rico “[sin hacerlos] objeto de una *865presentación especial o distinta a como los obtuvieron”. Art. 4(1)(b) de la Ley Núm. 2, supra, 13 L.P.R.A. sec. 4004(1)(b). Un negocio de distribución no es una fábrica, sino sólo un negocio de distribución.


(7) El costo en el punto de origen será el que indiquen las facturas comerciales auténticas y adecuadas originalmente remitidas. Art. 55(c)(1) de la Ley Núm. 2, supra, 13 L.P.R.A. sec. 4055(c)(1).


(8) Si la Asamblea Legislativa hubiera querido que “punto de origen” no fuera sólo “el primer sitio desde donde se mueva el artículo o mercancía para el consignatario o receptor en Puerto Rico” (13 L.P.R.A. sec. 4055(c)(5)), sino también el lugar de contrata-ción, así lo hubiera dicho, pues es a ésta a quien corresponde la tarea de definir los términos. Es necesario que cuando el legislador usa una palabra para significar algo totalmente diferente a la acepción común y ordinaria de ésta, así lo defina. Bacardi Corporation v. Tribl de Contribuciones, 75 D.P.R. 131, 137 (1953). Así lo hizo en este caso.


(9) “[E]l mero hecho de que la Asamblea Legislativa apruebe una enmienda es de por sí indicativo de la intención, por regla general, de alterar la ley preexistente.” Descartes, Tes. v. Tribl. Contrib. y Sucn. Serrallés, 71 D.P.R. 471, 478, 479 (1950).


(10) En sentencia parcial emitida el 6 de junio de 1980, el tribunal de instancia eliminó a Mitsubishi como codemandada. Sorprendentemente, ninguna de las partes en este litigio solicitó que dicha determinación fuera revisada por esta Curia. Como expondremos más adelante, el tribunal de instancia procedió incorrectamente al determinar que se adeuda-ban los arbitrios. En segundo lugar, erró al concluir que Roque González respondía del pago de los mismos. Tampoco Mitsubishi adeudaba nada al Secretario de Hacienda, pues su base contributiva estaba correctamente calculada.


(11) A pesar de que matemáticamente ya Mitsubishi sabía el precio al cual iba a revender la mercancía en Puerto Rico, antes de que esta tocara nuestro puerto, esto se relaciona con otro evento tributable: la compraventa de la mercancía que genera una ganancia y está sujeta al pago de contribuciones sobre ingresos.